KANSAS CITY LIFE INSURANCE COMPANY CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Year Ended 2014 The undersigned certify that the registrant’s Form 10-K report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)) and that information contained in the report fairly represents, in all material respects, the financial condition and results of operations of the registrant. /s/ R. Philip Bixby R. Philip Bixby President, Chief Executive Officer, and Chairman of the Board /s/ Tracy W. Knapp Tracy W. Knapp Senior Vice President, Finance Date:March 6, 2015
